FILED
                           NOT FOR PUBLICATION
                                                                           OCT 26 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


RUTHEE GOLDKORN,                                 No.   14-56730

              Plaintiff-Appellant,               D.C. No.
                                                 3:06-cv-02671-BTM-JLB
 v.

CHIPOTLE MEXICAN GRILL, INC., a                  MEMORANDUM*
Delaware corporation,

              Defendant-Appellee.


                   Appeal from the United States District Court
                       for the Southern District of California
                   Barry Ted Moskowitz, Chief Judge, Presiding

                           Submitted October 20, 2016**
                               Pasadena, California

Before: TALLMAN, PARKER,*** and CHRISTEN, Circuit Judges.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Barrington D. Parker, Jr., United States Circuit Judge
for the U.S. Court of Appeals for the Second Circuit, sitting by designation.
      Appellant Ruthee Goldkorn appeals the district court’s order granting in part

and denying in part her motion for attorneys’ fees and costs. Her appeal follows a

global settlement agreement in fifteen consolidated actions brought under Title III

of the Americans with Disabilities Act and California’s Unruh Act against Chipotle

Mexican Grill, Inc. We have jurisdiction pursuant to 28 U.S.C §§ 1331 and 1367,

and we affirm.

      We review the district court’s award of attorneys’ fees and costs for abuse of

discretion, Native Vill. of Venetie IRA Council v. Alaska, 155 F.3d 1150, 1151 (9th

Cir. 1998), and “must affirm unless the district court applied the wrong legal

standard or its findings of fact were illogical, implausible, or without support in the

record,” Rodriguez v. Disner, 688 F.3d 645, 653 (9th Cir. 2012).

      We are satisfied that the district court did not abuse its discretion. The

district court correctly applied the lodestar method to determine a reasonable fee

award. See Hensley v. Eckerhart, 461 U.S. 424, 433 (1983); Camacho v.

Bridgeport Fin., Inc., 523 F.3d 973, 978 (9th Cir. 2008); Gates v. Deukmejian, 987

F.2d 1392, 1397 (9th Cir. 1992). The court engaged in a detailed and thorough

review of the record, fully explaining—in a thirty-two-page ruling—its calculation

of the ultimate award. In doing so, the district court both applied the proper legal

standard and provided “a concise but clear explanation of its reasons for the fee


                                           2
award.” Hensley, 461 U.S. at 437. The record demonstrates that the district court

acted well within its authority in setting reasonable attorneys’ fees.

      Appellee’s motion for sanctions under Federal Rule of Appellate Procedure

38 is denied.

      Costs awarded to Appellee.

      AFFIRMED.




                                           3